DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-12, 16-17, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al.  (US 2016/0239967 A1), in view of Wang et al. (“A smoke removal method for laparoscopic images,” arXiv: 1803.08410v1 [cs.CV] 22 Mar 2018), hereinafter referred to as Chou and Wang, respectively.
Regarding claim 1, Chou teaches a surgical system, the system comprising: 
one or more processors (Chou ¶0038: “The image processing server 104 may comprise one or more processors”) configured to: 
receive image data representing an image of a surgical environment (Chou ¶0051: “The transceiver 204, in the image processing server 104, may be configured to receive the one or more video frames from the surgical device 102”; Chou Fig. 5 &  ¶0090: “The UI 500 may be configured to display a surgical scene interface 502 … may display a video frame that includes a snapshot of a perspective, cross-sectional view of an anatomical region 504 of a patient”); 
generate, based on the received image data, a set of one or more values representing the image data (Chou ¶0070: “one or more image-capture settings may include, but are not limited to, an automatic exposure, an automatic focus, an automatic white balance, or an automatic illumination”; Chou ¶0082: “one or more techniques that may be employed to perform the display adjustment may include, but are not limited to, image enhancement, image stabilization, contrast adjustment, brightness adjustment, resolution adjustment, and/or skew/rotation adjustment”); 
generate, based on the received image data, a set of one or more representative contrast values (Chou ¶0070 & ¶0082 discussed above – in order to adjust the contrast, the one or more values representing the contrast must be known first); 
determine, based on the one or more values representing atmospheric light and based on the one or more representative contrast values, whether the received image data satisfies one or more surgical smoke conditions (Chou Abstract: “a system and method for smoke detection during an anatomical surgery”; Chou ¶0023: “The image processing server 104 may then detect one or more smoke regions in the one or more video frames, based on the analysis of the one or more video frames”; Chou Fig. 5B: 516; Chou Fig. 6).
However, Chou does not appear to explicitly teach that the smoke is detected based on the atmospheric light.
Pertaining to the same field of endeavor, Wang teaches that the smoke detection is based on the atmospheric light (Wang Eq. (1) & pg. 1 right column: “Eq. (1) describes the formation of a hazy image and is widely used in computer vision …where I is the observed intensity, J is the scene radiance representing the haze-free image … A is the airlight which is usually a constant as it is the global atmospheric light which is location independent … In this paper, we proposed a novel laparoscopic image smoke removal method”).
Chou and Wang are considered to be analogous art because they are directed to image processing for surgical smoke detection and/or removal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for smoke detection (as taught by Chou) to detect and remove smoke using atmospheric scattering model (as taught by Wang) because the combination removes the weighted smoke part from the image, while recovering the desmoked image (Wang pg. 1 right column).

Regarding claim 2, Chou, in view of Wang, teaches the system of claim 1, wherein: 
the set of one or more values representing atmospheric light of the image data is generated by the system based on a set of one or more values representing a bright channel of the image data; and the set of one or more values representing the bright channel is generated by the system based on the image data (Chou ¶0070 & ¶0082 and Wang pg. 1 right column discussed above – the intensity values indicate the pixel brightness; further see Wang pg. 2 right column: “where c … indicates the RGB channels, I is the obtained degraded image by laparoscopic camera, J contains the color image information, F is the unwanted smoke component and αc is a scalar weight for every channel”).

Regarding claim 3, Chou, in view of Wang, teaches the system of claim 2, wherein generating the set of one or more values representing the bright channel of the image data comprises: 
for each pixel of the image data, selecting, as a respective bright channel pixel value, a maximum color-channel value from among a group of pixels of the image data within a respective patch including the respective pixel (Chou ¶0066: “the processor 202 may be further configured to check the one or more conditions … ‘max(R,G,B)’ represents a maximum value from the Red, Green, and Blue color components of a candidate pixel”).

Regarding claim 4, Chou, in view of Wang, teaches the system of claims 2, wherein generating the set of one or more values representing atmospheric light comprises: 
calculating a first term comprising a set of one or more maximum values of the one or more values representing the bright channel (Chou ¶0066 discussed above; Wang Eqs. (1)-(2)); 
calculating a second term comprising a set of one or more representative bright-channel values based on the one or more values representing the bright channel  (Wang Eqs. (1)-(2)); 
calculating a sum of the first term and the second term to generate the set of one or more values representing atmospheric light (Chou ¶0068: “the processor 202 may add the pixels of such detected image block to the one or more candidate pixels. This may assist in the detection of image blocks that may include smoke, but would otherwise not be detected due to the transient, random texture of such image blocks”; Wang Eqs. (2)-(4): the terms are added to determine atmospheric light and the smoke portion).

Regarding claim 5, Chou, in view of Wang, teaches the system of claim 4, wherein calculating the first term comprises generating a one-dimensional matrix based on the one or more values representing the bright channel (Wang pg. 2 right column: “c ∈ {R, G, B} indicates the RGB channels … Using matrix-vector notation, [DdF]i, with d ∈ {x, y, c}, denotes the i-th component of the one dimensional vector obtained from DdF”).

Regarding claim 6, Chou, in view of Wang, teaches the system of claim 4, wherein calculating the second term comprises generating a one-dimensional matrix based on the one or more values representing the bright channel (Wang pg. 2 right column discussed above).

Regarding claim 7, Chou, in view of Wang, teaches the system of claim 4, wherein the first term is weighted by a constant c1 (Wang Eqs. (2)-(4)).

Regarding claim 9, Chou, in view of Wang, teaches the system of claim 2, wherein: 
the set of one or more representative contrast values is generated by the system based on the one or more values representing the bright channel of the image data and based on one or more values representing a dark channel of the image data; and the set of one or more values representing the dark channel is generated by the system based on the image data (Chou ¶0066, ¶0070 & ¶0082 and Wang pg. 1 right column & pg. 2 right column discussed above; further see Wang pg. 3, §4. Experimental Results: “The first one is the atmospheric model based image dehazing method with dark channel prior. This method will be designated by DCP” – see Wang Tables 1-2 summarizing the experimental results, also showing the DCP results).

Regarding claim 10, Chou, in view of Wang, teaches the system of claim 9, wherein generating the set of one or more values representing the dark channel of the image data comprises: for each pixel of the image data, selecting, as a respective dark channel pixel value, a minimum color-channel value from among a group of pixels of the image data within a respective patch including the respective pixel (Chou ¶0066: “max(R,G,B)−min(R,G,B)<120 … ‘min(R,G,B)’ represents a minimum value from the Red, Green, and Blue color components of a candidate pixel”).

Regarding claim 11, Chou, in view of Wang, teaches the system of claim 9, wherein generating the set of one or more representative contrast values comprises: 
calculating a third term comprising a set of one or more representative bright-channel values based on the one or more values representing the bright channel; calculating a fourth term comprising a set of one or more representative dark-channel values based on the one or more values representing the dark channel; calculating a set of one or more difference values based on a difference between the fourth term and the third term to generate the set of one or more representative contrast values (See conditions 3-4 described in Chou ¶0066-¶0067 where the minimum values are subtracted from the maximum value to determine the differential values, the system determines where the conditions are satisfied to determine the candidate pixels).

Regarding claim 12, Chou, in view of Wang, teaches the system of claim 1, wherein determining whether the received image data satisfies one or more surgical smoke conditions comprises calculating a smoke degree score based on the set of one or more values representing atmospheric light of the image data and based on the set of one or more representative contrast values (See conditions 3-4 described in Chou ¶0066-¶0067).

Regarding claim 16, Chou, in view of Wang, teaches the system of claim 12, wherein determining whether the received image data satisfies one or more surgical smoke conditions comprises comparing the smoke degree score to a first threshold value (See conditions 3-4 described in Chou ¶0066-¶0067: the conditions are set so that the differential values are compared to a threshold value).

Regarding claim 17, Chou, in view of Wang, teaches the system of claim 1, wherein determining whether the received image data satisfies one or more surgical smoke conditions comprises calculating an adjusted set of one or more atmospheric light values (Chou ¶0082 discussed above).

Regarding claim 23, Chou, in view of Wang, teaches the system of claim 1, wherein the image data representing the image of a surgical environment is a region extracted from an image larger than the region (Chou Figs. 4-5).

Regarding claim 24, Chou, in view of Wang, teaches the system of claim 1, wherein the one or more processors are configured to perform a scaling operation on the image data (Chou ¶0082 discussed above teaches resolution adjustment).

Regarding claims 25 and 26, Chou, in view of Wang, further teaches that the surgical system performs a method and comprises a non-transitory computer-readable storage medium storing instructions to perform the processes described in claim 1 (Chou Abstract: “a system and method for smoke detection during an anatomical surgery”; Chou ¶0106: “may provide a non-transitory computer readable medium and/or storage medium”). Therefore, claims 25 and 26 are rejected using the same rationale as applied to claim 1 discussed above. 

Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al.  (US 2016/0239967 A1), in view of Wang et al. (arXiv: 1803.08410v1 [cs.CV] 22 Mar 2018), and further in view of Mahadik et al. (US 2018/0271615 A1), hereinafter referred to as Chou, Wang, and Mahadik, respectively.
Regarding claim 19, Chou, in view of Wang, teaches the system of claim 1, but does not appear to explicitly teach that the system comprises a surgical device configured to automatically change between activation states, wherein the processor is further configured to: based on the determination of whether the received image data satisfies the one or more surgical smoke conditions, automatically change an activation state of the surgical device.
Pertaining to the same field of endeavor, Mahadik teaches that the system comprises a surgical device configured to automatically change between activation states, wherein the processor is further configured to: based on the determination of whether the received image data satisfies the one or more surgical smoke conditions, automatically change an activation state of the surgical device (Mahadik ¶0042: “A goal of the aspect as discussed herein is to detect the presence of such smoke, the intensity of the smoke and the degree of spread of the smoke in the surgical video in order to be able to automatically turn on/off an image processing algorithm (e.g., in the video enhancer 38) for de-hazing as well as turn on/off or reduce power of surgical devices associated with the smoke (e.g., ventilation)”).
Chou, in view of Wang, and Mahadik are considered to be analogous art because they are directed to image processing for surgical smoke detection and/or removal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for smoke detection (as taught by Chou, in view of Wang) to use a surgical device that automatically turns on/off (as taught by Mahadik) because the combination allows the system to learn the preferred degree of smoke venting and de-hazing (Mahadik ¶0042).

Regarding claim 20, Chou, in view of Wang and Mahadik, teaches the system of claim 19, wherein changing the activation state of the surgical device comprises performing an operation selected from turning the device on and turning the device off (Mahadik ¶0042 discussed above).

Regarding claim 21, Chou, in view of Wang and Mahadik, teaches the system of claim 19, wherein the surgical device comprises a smoke evacuation system (Mahadik ¶0042 discussed above).

Regarding claim 22, Chou, in view of Wang and Mahadik, teaches the system of claim 19, wherein the surgical device comprises an image processing system (Chou ¶0014: “Exemplary aspects of the disclosure may include a method implementable in an image processing engine”; Wang Abstract: “image processing … qualitative visual inspection of the results show that it removes smoke effective from the laparoscopic images”; Mahadik ¶0042 discussed above – the smoke venting is performed based on the pixel intensity of the detected smoke).

Allowable Subject Matter
Claims 27-51 are allowed.

Claims 8, 13-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, the prior art teaches the system of claim 7, wherein the second term is weighted by a second constant (Wang pg. 2 right column: “Dx, Dy, Dc are the forward differential operators … DcF = F(x, y, c+1) – F(x, y, c)”).
However, the prior art, alone or in combination, does not appear to teach or suggest that the second constant is equal to (1-c1).

Regarding claim 13, the prior art teaches the system of claim 12, but does not appear to explicitly teach or suggest that calculating the smoke degree score comprises performing one or more linear regressions based on the set of one or more values representing atmospheric light of the image data and based on the set of one or more representative contrast values.

Claims 14-15 are objected for the same reason as applied to claim 13 due to dependency.

Regarding claim 18, the prior art teaches the system of claim 17, but does not appear to explicitly teach or suggest comparing the adjusted set of one or more values representing atmospheric light of the image data to a second threshold value and comparing the set of one or more representative contrast values to a third threshold value.

Regarding claim 27, the prior art teaches a surgical system, the system comprising: 
one or more processors (Chou ¶0038: “The image processing server 104 may comprise one or more processors”) configured to: 
receive image data representing an image of a surgical environment (Chou ¶0051: “The transceiver 204, in the image processing server 104, may be configured to receive the one or more video frames from the surgical device 102”; Chou Fig. 5 &  ¶0090: “The UI 500 may be configured to display a surgical scene interface 502 … may display a video frame that includes a snapshot of a perspective, cross-sectional view of an anatomical region 504 of a patient”); 
detect, based on the received image data, one or more saturated regions in the image (Chou ¶0065: “the processor 202 may identify the candidate pixels within such one or more smoke blocks as pixels of a motion-blurred region that encompasses the non-tissue object. Hence, if the dilated artefact (non-tissue) regions of the previous video frame are detected to be saturated with smoke”); and
detect, based on the received image data, one or more high-intensity regions in the image data (Chou ¶0066: “the processor 202 may be further configured to check the one or more conditions … ‘max(R,G,B)’ represents a maximum value from the Red, Green, and Blue color components of a candidate pixel”).
However, the prior art, alone or in combination, does not appear to teach or suggest generating data representing cauterization light sparks in the image based on the saturated regions.  

Claims 28-45 are objected to for the same reason as claim 27 due to dependency.

Claims 46-51 recite the same allowable subject matter as claim 27 discussed above (e.g., generating image data representing cauterization light sparks based on one or more saturated regions in the image).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667